 



Exhibit 10.39
(MOTOROLA LOGO) [c12373c1237300.gif]
STOCK OPTION CONSIDERATION AGREEMENT
GRANT DATE: XXXXXX
The following Agreement is established to protect the trade secrets,
intellectual property, confidential information, customer relationships and
goodwill of Motorola, Inc. and each of its subsidiaries (the “Company”) both as
defined in the Motorola Omnibus Incentive Plan of 2006 (the “2006 Plan”).
As consideration for the stock option(s) granted to me on the date shown above
under the terms of the 2006 Plan (“the Covered Options”), and Motorola having
provided me with Confidential Information as a Motorola appointed vice president
or elected officer, I agree to the following:
(1) I agree that during the course of my employment and thereafter, I will not
use or disclose, except on behalf of the Company and pursuant to its directions,
any Company Confidential Information. Confidential Information means information
concerning the Company and its business that is not generally known outside the
Company. Confidential Information includes: (i) trade secrets; (ii) intellectual
property; (iii) the Company’s methods of operation and Company processes;
(iv) information regarding the Company’s present and/or future products,
developments, processes and systems, including invention disclosures and patent
applications; (v) information on customers or potential customers, including
customer’s names, sales records, prices, and other terms of sales and Company
cost information; (vi) Company personnel data; (vii) Company business plans,
marketing plans, financial data and projections; and (viii) information received
in confidence by the Company from third parties. Information regarding products
or technological innovations in development, in test marketing or being marketed
or promoted in a discrete geographic region, which information the Company or
one of its affiliates is considering for broader use, shall not be deemed
generally known until such broader use is actually commercially implemented.
(2) I agree that during my employment and for a period of one year following my
termination of employment for any reason, I will not hire, recruit, solicit or
induce, or cause, allow, permit or aid others to hire, recruit, solicit or
induce, or to communicate in support of those activities, any employee of the
Company who possesses Confidential Information of the Company to terminate
his/her employment with the Company and/or to seek employment with my new or
prospective employer, or any other company.
(3) I agree that during my employment and for a period of one year following the
termination of my employment for any reason, I will not, directly or indirectly,
on behalf of myself or any other person, company or entity, solicit or
participate in soliciting, products or services competitive with or similar to
products or services offered by, manufactured by, designed by or distributed by
the Company to any person, company or entity which was a customer or potential
customer for such products or services and with which I had direct or indirect
contact regarding those products or services or about which I learned
Confidential Information at any time during the two years prior to my
termination of employment with the Company.
(4) I agree that by accepting the Covered Options, if I violate the terms of
paragraphs 1 through and including 3 of this Agreement, then, in addition to any
other remedies available in law and/or equity, all of my vested and unvested
Covered Options will terminate and no longer be exercisable, and for all Covered
Options exercised within one year prior to the termination of my employment for
any reason or anytime after termination of my employment for any reason, I will
immediately pay to the Company the difference between the exercise price on the
date of grant as reflected in the Award Document for the Covered Options and the
market price of the Covered Options on the date of exercise (the “spread”).

 



--------------------------------------------------------------------------------



 



(5) The requirements of this agreement can be waived or modified only upon the
prior written consent of Motorola, Inc. I acknowledge that the promises in this
Agreement, not any employment of or services performed by me in the course and
scope of that employment, are the sole consideration for the Covered Options. I
agree the Company shall have the right to assign this Agreement which shall not
affect the validity or enforceability of this Agreement. This Agreement shall
inure to the benefit of the Company assigns and successors.
(6) I agree that during my employment and for a period of one year following the
termination of my employment for any reason, I will immediately inform the
Company of (i) the identity of my new employer (or the nature of any start-up
business, consulting arrangements or self-employment), (ii) my new title, and
(iii) my job duties and responsibilities. I hereby authorize the Company to
provide a copy of this Agreement to my new employer. I further agree to provide
information to the Company as may from time to time be requested in order to
determine my compliance with the terms of this Agreement.
(7) I acknowledge that the harm caused to the Company by the breach or
anticipated breach of paragraphs 1, 2,and/or 3 of this Agreement will be
irreparable and I agree the Company may obtain injunctive relief against me in
addition to and cumulative with any other legal or equitable rights and remedies
the Company may have pursuant to this Agreement, any other agreements between me
and the Company for the protection of the Company’s Confidential Information, or
law, including the recovery of liquidated damages. I agree that any interim or
final equitable relief entered by a court of competent jurisdiction, as
specified in paragraph 10 below, will, at the request of the Company, be entered
on consent and enforced by any such court having jurisdiction over me. This
relief would occur without prejudice to any rights either party may have to
appeal from the proceedings that resulted in any grant of such relief.
(8) With respect to the subject matter hereof, this Agreement is my entire
agreement with the Company and supersedes any prior stock option agreement or
stock option consideration agreement, regarding the same subject matter. No
waiver of any breach of any provision of this Agreement by the Company shall be
construed to be a waiver of any succeeding breach or as a modification of such
provision. The provisions of this Agreement shall be severable and in the event
that any provision of this Agreement shall be found by any court as specified in
paragraph 10 below to be unenforceable, in whole or in part, the remainder of
this Agreement shall nevertheless be enforceable and binding on the parties. I
also agree that the court may modify any invalid, overbroad or unenforceable
term of this Agreement so that such term, as modified, is valid and enforceable
under applicable law. Further, I affirmatively state that I have not, will not
and cannot rely on any representations not expressly made herein.
(9) I accept the terms of this Agreement and the above option(s) to purchase
shares of the Common Stock of the Company, subject to the terms of this
Agreement, the 2006 Plan, and any Award Document issued pursuant thereto. I am
familiar with the 2006 Plan and agree to be bound by it to the extent
applicable, as well as by the actions of the Company’s Board of Directors or any
committee thereof.
(10) I agree that this Agreement and the 2006 Plan, and any Award Document
issued pursuant thereto, together constitute an agreement between the Company
and me. I further agree that this Agreement is governed by the laws of Illinois,
without giving effect to any state’s principles of Conflicts of Laws, and any
legal action related to this Agreement shall be brought only in a federal or
state court located in Illinois, USA.

 
 
       
Date
  Signature   Printed Name
 
       
 
       
 
      Commerce ID

IN ORDER FOR THE ABOVE-REFERENCED OPTION(S) TO BE AWARDED, THIS AGREEMENT,
SIGNED AND DATED, MUST BE RETURNED TO MOTOROLA c/o EXECUTIVE REWARDS NO LATER
THAN __________.

- 2 -